DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimitsu et al. [U.S. Patent No. 9202620].
Regarding claim 1, Arimitsu discloses an electronic component (e.g., 1, Figure 1, column 2, lines 50-61), comprising: 
a body (e.g., body 10, comprises portions 11 and 12, Figure 2) comprising a top surface (e.g., 12A), a bottom surface (e.g., 12B) and a first lateral surface (e.g., comprises 12C, 12H, 12G) connecting the top surface and the bottom surface;

a first lead (e.g., 42, shown in Fig. 5A and 5B, column 4, lines 50-53) comprising a first part (e.g., 42A, Fig. 5A) and a second part (e.g., 42C/42F, column 5, lines 5-25) connected to the first part 42A, wherein the first part 42A of the first lead 42 is disposed on the bottom surface (e.g., 12B) of the body, and the second part (e.g., 42C-1/42F-1, column 5, lines 26-40) of the first lead 42 is disposed on the first lateral surface of the body (e.g., 42G Fig. 6A, 6B), 
wherein the second part (e.g., 42C/42F) of the first lead 42 comprises a first protrusion portion (e.g., 42C-2, Fig. 5A) and a second protrusion portion (e.g., 42F-2) spaced apart from the first protrusion portion 42C-2, 
wherein each of the first protrusion portion 42C-2 and the second protrusion portion 42F-2 is located below the top surface of the body (e.g., 12A, Figure 6A) and protrudes in a direction away from the body (e.g., portion 12 of body 10), 
wherein a first portion (e.g., portion of wire 31 near protrusion 42C-2, Fig. 7A, 7B) of a first terminal part (end part of wire 31) of the conductive wire 31 is disposed between the first protrusion portion 42C-2 and the second part 42C-1 of the first lead 42 disposed on the first lateral surface (e.g., 12G) of the body (e.g., portion 12), and a second portion (e.g., portion of wire 31 near 42F-2) of the first terminal part of the conductive wire 31 is disposed between the second protrusion portion 42F-2 and the second part 42F-1 of the first lead 42 disposed on the first lateral surface 12G of the body, 

Regarding claim 2, Arimitsu discloses the second part (42C/42F) of the first lead 42 further comprises a first bending portion (e.g., bending portion between 42C-1 and 42C-2) bending downwardly from the first protrusion portion 42C-2, wherein the first portion of the first terminal part of the conductive wire 31 is disposed in a first space formed by the first protrusion portion 42C-2, the first bending portion and the second part (e.g., portion 42C-1 in particular) of the first lead 42 disposed on the first lateral surface 12G of the body (column 5, lines 42-60, Fig. 1-7). 
Regarding claim 3, Arimitsu discloses the second part (42C/42F) of the first lead 42 further comprises a second bending portion (e.g., bending portion of between 42F-1 and 42F-2) bending downwardly from the second protrusion portion 42F-2, wherein the second portion of the first terminal part of the conductive wire 31 is disposed in a second space formed by the second protrusion portion 42F-2, the second bending portion and the second part (e.g., 42F-1 in particular) of the first lead 42 disposed on the first lateral surface 12G of the body. 
Regarding claim 7, Arimitsu discloses further comprises a second lead (e.g., 41, mirror image of first lead 42 discussed in claim 1, Fig. 1-7) comprising a first part (e.g., 41A, similar to 42A, Fig. 5A/B) and a second part (e.g., 41C/41F) connected to the first part of the second lead 41, 

wherein the second lead 41 comprises a third protrusion portion (e.g., 41C-2, similar to 42C-2 of Fig. 5A) and a fourth protrusion portion (e.g., 41F-2 similar to 42F-2 in Fig. 5A) spaced apart from the third protrusion portion, each of the third protrusion portion and the fourth protrusion portion protruding in a direction away from the second lateral surface 12G of the body,
wherein a first portion of a second terminal part of the conductive wire 31 (e.g., the other end portion of 31) is disposed between the third protrusion portion 41C-2 and the second part (e.g., 41C-1 in particular) of the second lead 41, and a second portion of the second terminal part of the conductive wire 31 is disposed between the fourth protrusion portion (e.g., 41F-2) and the second part (41F-1 in particular) of the second lead 41, wherein the second terminal part of the conductive wire 31 is electrically connected to the second lead 41 [Col. 4, Lines 32-55, Fig. 1-7].
Regarding claim 8, Arimitsu discloses the second part (e.g., 41C-2 of 41C) of the second lead 41 further comprises a third bending portion (e.g., portion between 41C-1 and 41C-2) bending downwardly from the third protrusion portion 41C-2 ( similar to 42C-2, see Fig. 5A), wherein the first portion of the second terminal part of the conductive wire 31 is disposed in a third space formed by the third protrusion portion 41C-2, the third bending portion and the second part (e.g., 41C-1 of 41C, in particular) of the second lead 41 disposed on the lateral surface (e.g., 12G) of the body.

Regarding claim 13, Arimitsu discloses a third lead (e.g., another one of lead 42, see Figure 6A), the bottom surface (e.g., 12B) of the body is disposed on the first part (e.g., 42A) of the third lead 42, a second part (e.g., 42C/42F) of the third lead 42 is disposed on a third lateral surface (e.g., another one of 12G) of the body, 
wherein the second part (42C/42F) of the third lead 42 has a fifth protrusion portion (e.g., 42C-2, see Fig. 5A) and a sixth protrusion portion (e.g., 42F-2) spaced apart from the fifth protrusion portion, each of the fifth protrusion portion and the sixth protrusion portion being protruded away from the body (see Figure 6A).
Regarding claim 14, Arimitsu discloses further comprising a fourth lead (e.g., another one of lead 41, see Figure 6A), the bottom surface of the body (e.g., 12B) is disposed on a first part (e.g., 41A) of the fourth lead, a second part (e.g., 41C/41F) of the fourth lead 41 is disposed on a fourth lateral surface (e.g., another one of 12G) of the body, 

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10-12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu in view of Takagi et al. [U.S. Patent No. 9905355].
Regarding claim 4, Arimitsu discloses the instant claimed invention discussed above except for each of the first part and the second part of the first lead is adhered to a corresponding surface of the body by applying an adhesive on the first lead.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first part and second part of lead adhered by an adhesive to the corresponding surfaces of the body as taught by Takagi to the component of Arimitsu to ensure physical attachment of the lead to the main body of the electronic component.
Regarding claim 10, Arimitsu discloses the instant claimed invention discussed above except for each of the first part and the second part of the second lead is adhered to a corresponding surface of the body by applying an adhesive on the second lead.
Takagi discloses each of the first part and the second part of lead (e.g., 51 to 56) is adhered to a corresponding surface of body (e.g., 20) by applying an adhesive on the lead [Col. 7, Lines 9-11, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have lead adhered by an adhesive to the surface of the body as taught by Takagi to the component of Arimitsu to ensure physical attachment of the lead to the main body of the electronic component.
Regarding claim 11, Arimitsu discloses the instant claimed invention discussed above including the body (e.g., 10, comprising portions 11, 12) comprises a first core except for the body is magnetic, a second core disposed on the first core, and wherein each of the parts of the first lead is adhesively fixed on the surfaces of the first core. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body magnetic and to have a second core disposed on the first core as taught by Takagi to the device of Arimitsu to provide the magnetic device with higher permeability body and magnetic path for an enhanced magnetic flow between the first core and the second core to increase inductance of the device.
Regarding claim 12, Arimitsu discloses the first core (e.g., 10) is an H-core having a winding shaft (e.g., 11), wherein the conductive wire 31 is wound on the winding shaft of the H-core [see Fig. 1].
Takagi discloses the second core in claim 11 is an I-core (e.g., rectangular parallelepiped) [Col. 4, Lines 27-28, Fig. 3].
Regarding claim 15, Arimitsu discloses an electronic component (e.g., 1, Figure 1, column 2, lines 50-61), comprising: 
a body (e.g., body 10, comprises portions 11 and 12, Figure 2) comprising a top surface (e.g., 12A), a bottom surface (e.g., 12B) and a first lateral surface (e.g., comprises 12C, 12H, 12G) connecting the top surface and the bottom surface;
a conductive wire (e.g., wire 31/32, Fig. 1) disposed in the body 10; and

wherein the second part (e.g., 42C/42F) of the first lead 42 comprises a first protrusion portion (e.g., 42C-2, Fig. 5A) and a second protrusion portion (e.g., 42F-2) spaced apart from the first protrusion portion 42C-2, 
wherein each of the first protrusion portion 42C-2 and the second protrusion portion 42F-2 is located below the top surface of the body (e.g., 12A, Figure 6A) and protrudes in a direction away from the body (e.g., portion 12 of body 10), 
wherein a first portion (e.g., portion of wire 31 near protrusion 42C-2, Fig. 7A, 7B) of a first terminal part (end part of wire 31) of the conductive wire 31 is disposed between the first protrusion portion 42C-2 and the second part 42C-1 of the first lead 42 disposed on the first lateral surface (e.g., 12G) of the body (e.g., portion 12), and a second portion (e.g., portion of wire 31 near 42F-2) of the first terminal part of the conductive wire 31 is disposed between the second protrusion portion 42F-2 and the second part 42F-1 of the first lead 42 disposed on the first lateral surface 12G of the body, 
wherein the first terminal part of the conductive wire 31 is electrically connected to the first lead 42 (Col. 5, Lines 42-60, Fig. 1-7).

Takagi discloses a body (comprises a first core 20, second core 30) is magnetic (column 7, lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body to be magnetic as taught by Takagi to the device of Arimitsu to provide the magnetic device with higher permeability body and magnetic path for an enhanced magnetic flow between the first core and the second core to increase inductance of the device.
Regarding claim 16, Arimitsu discloses the second part (42C/42F) of the first lead 42 further comprises a first bending portion (e.g., bending portion between 42C-1 and 42C-2) bending downwardly from the first protrusion portion 42C-2, wherein the first portion of the first terminal part of the conductive wire 31 is disposed in a first space formed by the first protrusion portion 42C-2, the first bending portion and the second part (e.g., portion 42C-1 in particular) of the first lead 42 disposed on the first lateral surface 12G of the body (column 5, lines 42-60, Fig. 1-7).
Regarding claim 17, Arimitsu discloses the second part (42C/42F) of the first lead 42 further comprises a second bending portion (e.g., bending portion of between 42F-1 and 42F-2) bending downwardly from the second protrusion portion 42F-2, wherein the second portion of the first terminal part of the conductive wire 31 is disposed in a second space formed by the second protrusion portion 42F-2, the second bending portion and the 
Regarding claim 19, Arimitsu discloses the instant claimed invention discussed above except for each of the first part and the second part of the first lead is adhered to a corresponding surface of the body by applying an adhesive on the first lead of the lead frame. 
Takagi discloses each of the first part and the second part of lead (e.g., 51 to 56) is adhered to a corresponding surface of body (e.g., 20) by applying an adhesive on the lead [Col. 7, Lines 9-11, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have lead adhered by an adhesive to the surface of the body as taught by Takagi to the component of Arimitsu to ensure physical attachment of the lead to the main body of the electronic component.
Regarding claim 20, Arimitsu discloses further comprises a second lead (e.g., 41, mirror image of first lead 42 discussed in claim 1, Fig. 1-7) comprising a first part (e.g., 41A, similar to 42A, Fig. 5A/B) and a second part (e.g., 41C/41F) connected to the first part of the second lead 41, 
wherein the first part 41A of the second lead 41 is disposed on the bottom surface 12B of the body, the second part (41C/41F) of the second lead 41 is disposed on a second lateral surface (e.g., another one of 12G of body portion 12) of the body,
wherein the second lead 41 comprises a third protrusion portion (e.g., 41C-2, similar to 42C-2 of Fig. 5A) and a fourth protrusion portion (e.g., 41F-2 similar to 42F-2 
wherein a first portion of a second terminal part of the conductive wire 31 (e.g., the other end portion of 31) is disposed between the third protrusion portion 41C-2 and the second part (e.g., 41C-1 in particular) of the second lead 41, and a second portion of the second terminal part of the conductive wire 31 is disposed between the fourth protrusion portion (e.g., 41F-2) and the second part (41F-1 in particular) of the second lead 41, wherein the second terminal part of the conductive wire 31 is electrically connected to the second lead 41 [Col. 4, Lines 32-55, Fig. 1-7].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu in view of Hatakeyama et al. [U.S. Patent No. 7471179].
Regarding claim 6, Arimitsu discloses the instant claimed invention discussed above except for the first terminal part of the conductive wire is soldered to the first protrusion portion and the second portion of the first terminal part of the conductive wire is soldered to the second protrusion portion.
Hatakeyama discloses first portion of first terminal part of the conductive wire 31 is soldered to a first protrusion portion 56 and the second portion of the first terminal part of the conductive wire 31 is soldered to a second protrusion portion 57 [Col. 8, Lines 30-32].
.
Response to Argument

Applicant's arguments with respect to claims 1-4, 6-17, 19 and 20 have been considered but are moot in view of the new ground(s) of rejection. 
Arimitsu discloses an electronic component (e.g., 1, Figure 1, column 2, lines 50-61), comprising a body (e.g., body 10, comprises portions 11 and 12, Figure 2) comprising a top surface (e.g., 12A), a bottom surface (e.g., 12B) and a first lateral surface (e.g., comprises 12C, 12H, 12G) connecting the top surface and the bottom surface. A conductive wire (e.g., wire 31/32, Fig. 1) disposed in the body 10. 
A first lead (e.g., 42, shown in Fig. 5A and 5B, column 4, lines 50-53) comprising a first part (e.g., 42A, Fig. 5A) and a second part (e.g., 42C/42F, column 5, lines 5-25) connected to the first part 42A, wherein the first part 42A of the first lead 42 is disposed on the bottom surface (e.g., 12B) of the body, and the second part (e.g., 42C-1/42F-1, column 5, lines 26-40) of the first lead 42 is disposed on the first lateral surface of the body (e.g., 42G Fig. 6A, 6B). 
The second part (e.g., 42C/42F) of the first lead 42 comprises a first protrusion portion (e.g., 42C-2, Fig. 5A) and a second protrusion portion (e.g., 42F-2) spaced 
A first portion (e.g., portion of wire 31 near protrusion 42C-2, Fig. 7A, 7B) of a first terminal part (end part of wire 31) of the conductive wire 31 is disposed between the first protrusion portion 42C-2 and the second part 42C-1 of the first lead 42 disposed on the first lateral surface (e.g., 12G) of the body (e.g., portion 12), and a second portion (e.g., portion of wire 31 near 42F-2) of the first terminal part of the conductive wire 31 is disposed between the second protrusion portion 42F-2 and the second part 42F-1 of the first lead 42 disposed on the first lateral surface 12G of the body. The first terminal part of the conductive wire 31 is electrically connected to the first lead 42 (Col. 5, Lines 42-60, Fig. 1-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837